DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Applicants' arguments, filed 07/05/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zunker et al. (US 2004/0078013, Apr. 22, 2004), and Leif Einar (US 2015/0272986, Oct. 1, 2015).
Kiser et al. disclose intravaginal delivery of lubricants such as aqueous lubricants. The aqueous lubricant can soothe and revitalize or restore dry tissues within the vaginal mucosa (¶ [0013]). When the lubricant is an aqueous gel, it may include, e.g., water and one or more additives. Such additives include preservatives (e.g., benzyl alcohol (i.e. aromatic alcohol preservative) and sorbic acid (i.e. organic acid preservative)), thickening/gelling agents (e.g. polyacrylamide), surfactants, and emulsifier. The aqueous gel lubricant may be a water emulsion (¶ [0027]). The additives may be added at a concentration such that the aqueous lubricant is hypo-osmotic, hyper-osmotic, or iso-osmolar in comparison to vaginal fluids or blood or tissue (¶ [0024]). Hyper-osmotic lubricants may include mixtures of water and glycerol such as about 30% glycerol (i.e. 70% water) (¶ [0025]). The aqueous lubricant may be buffered at an acidic pH to promote the natural acidity of the vagina. Thus, the aqueous lubricant may have a pH from about 3 to about 8 (¶ [0023]). The lubricant may be delivered to a female to relieve vaginal dryness from vaginitis, inflammation of the vagina due to the thinning and shrinking of the tissues, sexual arousal disorder, menopause, drug-induced vaginal dryness, dyspareunia, sexual pain disorder, pregnancy, hormone imbalance, anxiety, and diabetes (¶ [0033]). An intravaginal device may be used to deliver the lubricant (abstract). The device may be inserted into the vagina using a device or ring applicator or feminine product applicators similar to those supplied with tampons and lubricant or moisturizer products (¶ [0053]).
Kiser et al. differ from the instant claims insofar as not disclosing wherein the lubricant is an oil-in-water emulsion.
However, Qiang et al. disclose a water-soluble personal lubricant (abstract). The lubricant may be an O/W emulsion (claim 4). 
Kiser et al. disclose wherein the aqueous gel lubricant may be a water emulsion. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the lubricant of Kiser et al. to be an O/W emulsion since this is a known and effective water emulsion known in the art for lubricants as taught by Qiang et al. 
	The combined teachings of Kiser et al. and Qiang et al. do not disclose wherein the lubricant comprises sorbitan caprylate. 
	However, Fevola discloses contacting a vaginal region with a composition to treat such region for any of a variety of conditions including dryness (¶ [0065]). The composition may comprise non-ethoxylated nonionic surfactants such as sorbitan caprylate (¶ [0063]).  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kiser et al. disclose wherein the lubricant may comprise surfactants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sorbitan caprylate into the lubricant of Kiser et al. since it is a known and effective surfactant for vaginal compositions as taught by Fevola. 
The combined teachings of Kiser et al., Qiang et al., and Fevola do not disclose wherein the lubricant comprises about 0.1% to about 7% niacinamide.
However, Gupta et al. disclose a topical lubricant comprising a free-radical scavenger agent (claim 10). A scavenger is a natural or synthetic substance that react with free radicals and/or prevent free radicals from causing damage to DNA, RNA, peptides, proteins, or the membrane, organelles, structure and/or function of cells, sperm, oocytes, embryos, and/or tissue. Examples of scavengers include niacinamide (¶ [0028]). 
Kiser et al. disclose wherein the lubricant may comprise one or more additives. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated niacinamide into the lubricant of Kiser et al. since it is a known and effective additive for lubricants that provides the benefits of preventing free radicals from causing damage as taught by Gupta et al. 
In regards to the amount of niacinamide recited, since niacinamide prevents damage from free radicals, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of niacinamide depending on the extent of free radical prevention desired. 
The combined teachings of Kiser et al., Qiang et al., Fevola, and Gupta et al. do not disclose wherein the applicator is egg-shaped. 
However, Zunker et al. disclose an applicator containing a lubricant and used for placing an insert within a vagina. The insert can be a catamenial tampon, incontinence device, medicament, dressing, and the like (abstract). The applicator may have a non-circular cross-section. The cross-section is substantially egg-shaped (¶ [0048]). The applicator may have an egg-shaped cross section for substantially the entire length of the outer membrane and/or inner membrane (¶ [0052]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have used the egg-shaped applicator of Zunker et al. for the device of Kiser et al. since Kiser et al. disclose wherein the applicator may be a feminine product applicator similar to those supplied with tampons and lubricant products and the egg-shaped applicator of Zunker et al. is a known and effective feminine product applicator as taught by Zunker et al.
	The combined teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., and Zunker et al. do not disclose wherein the lubricant is administered to the vaginal introitus of a female user.
	However, Leif Einar discloses a composition used for alleviating conditions associated with vaginal dryness. Such conditions include pain, irritation, inflammation, and/or itching in the vaginal introitus (¶ [0022]).
	It would have been prima facie obvious to one of ordinary skill in the art to have administered the lubricant to the vaginal introitus since the lubricant treats vaginal dryness and the vaginal introitus is prone to vaginal dryness as taught by Leif Einar.
	In regards to the amount of thickener and emulsifier recited in claims 5 and 7, respectfully, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of thickener and emulsifier depending on the thickness and emulsification desired for the composition. Also, Kiser et al. disclose wherein the additives may be added at a concentration such that the aqueous lubricant is hypo-osmotic, hyper-osmotic, or iso-osmolar in comparison to vaginal fluids or blood or tissue. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of thickener and emulsifier depending on the osmolality desired. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05. 

2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zunker et al. (US 2004/0078013, Apr. 22, 2004), Leif Einar (US 2015/0272986, Oct. 1, 2015), and further in view of Zeng et al. (US 2012/0245132, Sep. 27, 2012). 
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., and Leif Einar are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., and Leif Einar do not disclose wherein the lubricant comprises a salt of the organic acid preservative.
	However, Zeng et al. disclose a vaginal composition comprising an organic acid preservative such as sorbic acid and/or a salt thereof (abstract).
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kiser et al. disclose wherein the lubricant may comprise preservatives. Accordingly, it would have prima facie obvious to one of ordinary skill in the art to have incorporated sorbic acid and a salt thereof into the lubricant of Kiser et al. since this is a known and effective preservative for vaginal compositions as taught by Zeng et al. 

3.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zunker et al. (US 2004/0078013, Apr. 22, 2004), Leif Einar (US 2015/0272986, Oct. 1, 2015), and further in view of Sommadossi et al. (US 2006/0106044, May 18, 2006).
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., and Leif Einar are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., and Leif Einar do not disclose wherein the lubricant is on at least a portion of the outer surface of the applicator.
  	However, Sommadossi et al. disclose wherein lubricant can be applied to the exterior of a dosage form to facilitate insertion (¶ [0039]).
	It would have been prima facie obvious to one of ordinary skill in the art to the lubricant of Kiser et al. additionally on at least a portion of the outer surface of the applicator motivated by the desire to facilitate insertion as taught by Sommadossi et al. 

4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zunker et al. (US 2004/0078013, Apr. 22, 2004), Leif Einar (US 2015/0272986, Oct. 1, 2015), Sommadossi et al. (US 2006/0106044, May 18, 2006), and further in view of Bartning et al. (US 2009/0247928, Oct. 1, 2009).
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., Leif Einar, and Sommadossi et al. are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., Leif Einar, and Sommadossi et al. do not disclose wherein the ring applicator is inserted into the vaginal introitus a distance of about 35 mm or less.
	However, Bartning et al. disclose an applicator for intravaginal devices (abstract). If the doctor could see that the device is at least 10 mm into the vagina, the device was considered to be at the correct location (¶ [0040]).
	It would have been prima facie obvious to one of ordinary skill in the art to have inserted the applicator at least 10 mm into the vaginal introitus since this is a known and effective distance for placing intravaginal devices into the vagina as taught by Bartning et al. 

5.	Claims 11, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zunker et al. (US 2004/0078013, Apr. 22, 2004), Leif Einar (US 2015/0272986, Oct. 1, 2015), Zeng et al. (US 2012/0245132, Sep. 27, 2012), and further in view of Sommadossi et al. (US 2006/0106044, May 18, 2006).
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., Leif Einar, and Zeng et al. are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., Leif Einar, and Zeng et al. do not disclose wherein the lubricant is on at least a portion of the outer surface of the applicator.
  	However, Sommadossi et al. disclose wherein lubricant can be applied to the exterior of a dosage form to facilitate insertion (¶ [0039]).
	It would have been prima facie obvious to one of ordinary skill in the art to the lubricant of Kiser et al. additionally on at least a portion of the outer surface of the applicator motivated by the desire to facilitate insertion as taught by Sommadossi et al. 
In regards to instant claim 11 reciting about 0.05% to about 0.3% of a preservative enhancing agent (e.g., sorbitan caprylate), as discussed above, it would have been obvious to have incorporate sorbitan caprylate as a suitable surfactant. Thus, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of sorbitan caprylate depending on the amount of surfactant desired for the composition. Also, Kiser et al. disclose wherein the additives may be added at a concentration such that the aqueous lubricant is hypo-osmotic, hyper-osmotic, or iso-osmolar in comparison to vaginal fluids or blood or tissue. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of surfactant depending on the osmolality desired. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05. 

6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zunker et al. (US 2004/0078013, Apr. 22, 2004), Leif Einar (US 2015/0272986, Oct. 1, 2015), Zeng et al. (US 2012/0245132, Sep. 27, 2012), Sommadossi et al. (US 2006/0106044, May 18, 2006), and further in view of Vochecowicz et al. (US 2009/0185995, Jul. 23, 2009). 
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., Leif Einar, Zeng et al., and Sommadossi et al. are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., Leif Einar, Zeng et al., and Sommadossi et al. do not disclose wherein the lubricant has a viscosity of from about 20,000 cps to about 200,000 cps.
	However, Vochecowicz et al. disclose a personal lubricant having a viscosity of from about 50,000 to about 200,000 cps (¶ [0007]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the lubricant of Kiser et al. to have a viscosity of from about 50,000 to about 200,000 cps since this is a known and effective viscosity for lubricants as taught by Vochecowicz et al.

7.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zunker et al. (US 2004/0078013, Apr. 22, 2004), Leif Einar (US 2015/0272986, Oct. 1, 2015), Zeng et al. (US 2012/0245132, Sep. 27, 2012), Sommadossi et al. (US 2006/0106044, May 18, 2006), and further in view of Comeaux (US 2013/0108599, May 2, 2013).
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., Leif Einar, Zeng et al., and Sommadossi et al. are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., Leif Einar, Zeng et al., and Sommadossi et al. do not disclose wherein the lubricant comprises coconut oil.
	However, Comeaux discloses wherein coconut oil has properties that treat the symptoms of vaginal infections. Coconut oil contains capric/caprylic acid and lauric acid both of which have antiviral, antifungal, antimicrobial, and anti-inflammatory properties (¶ [0026]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated coconut oil into the lubricant of Kiser et al. motivated by the desire to treat vaginal infections as taught by Comeaux. 

8.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2015/0238415, Aug. 27, 2015) in view of Qiang et al. (CN 103405594A, Nov. 27, 2013), Fevola (US 2012/0157365, Jun. 21, 2012), Gupta et al. (US 2010/0233295, Sep. 16, 2010), Zunker et al. (US 2004/0078013, Apr. 22, 2004), Leif Einar (US 2015/0272986, Oct. 1, 2015), and further in view of Callaghan et al. (WO 2016/156403, Oct. 6, 2016).
	The teachings of Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., and Leif Einar are discussed above. Kiser et al., Qiang et al., Fevola, Gupta et al., Zunker et al., and Leif Einar do not disclose wherein the lubricant and applicator are in a kit and wherein the lubricant is stored within the applicator. 
	However, Callaghan et al. disclose a kit comprising a vaginal ring applicator and a vaginal ring (claim 18). The vaginal ring is stored within the applicator (Fig. 8). 
	Kiser et al. disclose wherein the lubricant may be delivered in an intravaginal device and wherein the device is inserted into the vagina using an applicator. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have a kit comprising the intravaginal device and applicator since this is a known and effective method of providing a composition comprising an intravaginal device and applicator as taught by Callaghan et al. 
	In regards to instant claim 19 reciting wherein the vaginal care composition is stored within the applicator, Zunker et al. disclose in paragraphs [0036] and [0037] and Figure 4 wherein a vaginal composition is stored within the applicator. 
	In regards to instant claim 20, Kiser et al. do not disclose wherein the lubricant requires sensates, perfumes, flavorants, pigments, estrogen, and progesterone (see ¶ [0027] of Kiser et al. Therefore, it would have been obvious to one of ordinary skill in the art to have the lubricant of Kiser et al. substantially free of sensates, perfumes, flavorants, pigments, estrogen, and progesterone.

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-20 of copending Application No. 16/896,474 (reference application) in view of Zunker et al. (US 2004/0078013, Apr. 22, 2004). The pending claims differ from the copending claims insofar as disclosing wherein the applicator is egg-shaped. However, Zunker et al. disclose an applicator containing a lubricant and used for placing an insert within a vagina. The insert can be a catamenial tampon, incontinence device, medicament, dressing, and the like (abstract). The applicator may have a non-circular cross-section. The cross-section is substantially egg-shaped (¶ [0048]). The applicator may have an egg-shaped cross section for substantially the entire length of the outer membrane and/or inner membrane (¶ [0052]). It would have been obvious to one of ordinary skill in the art to have used an egg-shaped applicator for the pending claim composition since it is a known and effective applicator for vaginal compositions as taught by Zunker et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612